DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.

Status of Claims
The Applicant has amended claims 1, 4-5, 12, and 14.  Claims 2, 10-11, and 13 have been canceled.  Claims 1, 3-9, 12, and 14-16 are presently pending and are presented for examination.


Reply to Applicant’s Remarks
Applicant’s remarks filed on 03/26/2012 have been fully considered and are addressed as follows:
Claim Interpretation.  Applicant’s amendments have clarified the limitations of claims 1, 4, and 5.  Accordingly, the limitations are no longer interpreted as being in the alternative.
Claim Rejections - 35 USC § 103.  The Applicant has amended claims 1 and 12 to overcome the prior art of record by limiting a plurality of revising points to only a sowing operation is performed on the parcel of seeds/plants of a second species.  Based on these amendments, the Applicant submit that “[n]one of the cited references taken separately or in combination, appear to disclose a revisiting operation to plant seeds of a second species in a parcel of land already having a first species of plants planted therein.”  REM. 9.  
Applicant’s arguments are not persuasive.  As the Applicant has stated, the prior art of record includes Egon DE19958761 (“Egon”) in view of Laurichesse et al. US 2010/0085252 A1 (“Laurichesse”) and Miller et al. US 2014/0277965 A1 (“Miller”) (Claims 1-2, 4-5, 8-9, and 12-13); in combination with Camacho-Cook et al. US 2015/0051779 A1 (“Camacho-Cook”) (Claims 3, 6, 14, and 16); in combination with Camacho-Cook and Keller et al. US 2003/0187560 A1 (“Keller”) (Claim 7); and in combination with Anderson US 2012/0046837 (“Anderson”) and Keller (Claim 15).  As discussed below in the section Claim Rejections - 35 USC § 103 Camacho-Cook teaches planting cover crops on a field between the times when a commodity crop is grown [at least see Camacho-Cook ¶¶ 12, 15, 79].  For the reasons set forth below claims 1 and 12 as amended are rejected under 35 U.S.C. § 103 as being unpatentable over Egon in view of Laurichesse, Camacho-Cook, and Miller.  The addition of the Camacho-Cook reference was necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3-6, 8-9, 12, 14, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Egon DE19958761 (“Egon”) in view of Laurichesse et al. US 2010/0085252 A1 (“Laurichesse”), Camacho-Cook et al. US 2015/0051779 A1 (“Camacho-Cook”), and Miller et al. US 2014/0277965 A1 (“Miller”).  The EPO machine translation of Ego is included with the parent application 15/026,791, US Pat.No. 9,974,222.

As per Claim 1.
Egon discloses [a]n agricultural revisiting machine [at least see Egon FIGS. 1-2; pg. 2, l. 10 which discloses a device carrier] performing a revisiting operation of a planted parcel [at least see Egon FIG. 1; clm 7; pg. 2, ll. 10–20 which discloses that the device carrier moves through the rows of a field wherein the positions of the plant are known by their coordinates], the machine comprising:
an actuator;
a tool actuated by the actuator [at least see Egon clm 3; pg. 2, l. 16 which discloses that the device carrier received the appropriate tool to perform the desired action];
a . . . satellite positioning module . . .  and configured to determine an absolute position of the machine based on signal from the receiver, wherein the absolute positon is precise to within a centimeter [at least see Egon FIG. 1; clm 1-2; pg. 2, ll. 7–12 which discloses that the exact position of the seed or plant is determined by a GPS reference station and held in a suitable geocentric coordinate system in the centimeter range and further discloses that in .
Egon discloses a satellite positioning module but does not specifically disclose that the {satellite positioning module} is dual frequency . . . including a dual-frequency receiver.
However, Laurichesse teaches the {satellite positioning module} is dual frequency . . . including a dual-frequency receiver [at least see Laurichesse ¶¶ 8–18, 31, 54; clm 16 which teaches that each satellite emits at least a first radio-navigation signal on a first frequency and a second radio-navigation signal on a second frequency that is distinct from the first, receiving the first and second radio-navigation signals by means of a reference receiver correcting for tropospheric delay and where ionospheric delay is eliminated by combing bi-frequency measurements].
	As a result, Egon discloses determining the true position of planted crops using a GPS coordinates which are stored then later used for subsequent processing of the same crops and Laurichesse teaches a receiver for receiving first and second radio-navigation signals and a method for combining the bi-frequency measurements to account for ionospheric delay.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the GPS disclosed in Egon with the bi-frequency radio-navigation signal receiver which combines the bi-frequency measurements as taught by Laurichesse in order to determine a more accurate location of a navigation receiver because code measurements from satellite signals are only accurate to one meter and phase measurements are ambiguous and must be resolved through differentiation [Laurichesse ¶¶ 4, 5]. 
Egon further discloses a computer configured to store a revisiting plan for a parcel in which a first species of seeds/plants are sown [at least see Egon p. 2, ll. 7-9 disclosing that pant positions are stored in a file] and acquire the absolute position of the machine from the . . . satellite positioning module [at least see Egon p. 2, ll. 10-12; clm 7 disclosing that the GPS , the computer being configured to command the actuator to operate the tool [at least see Egon p. 2, ll. 16-18 disclosing the processing tool is positioned controlled and processing operations are carried out with the tool is in position].
wherein the revisiting plan is determined based on a farming plan of the parcel [at least see Egon p. 2, ll. 7-9 disclosing the exact positon of the seed or plant is determined and held in a geocentric coordinate system and all plant positions of a field are stored in a file (note: this is understood to mean that the seeds are sowed or plants planted based on a farming plan] and defines a plurality of revisiting points [at which post-planting occurs] [at least see Egon p. 2, ll. 10-20], but Egon does not specifically disclose that the satellite module/receiver is dual-frequency or the limitation at which a sowing operation is performed on the parcel of seeds/plants of a second species.
As addressed above, Laurichesse teaches that the satellite module/receiver is dual-frequency.
In addition, Camacho-Cook teaches at which a sowing operation is performed on the parcel of seeds/plants of a second species [at least see Camacho-Cook ¶¶ 12, 15, 79 that teaches planting cover crops on a field between the times when a commodity crop is grown].  
As a result, Egon discloses determining and storing the precise position of a plant or seed in a geocentric coordinate system so that subsequent farming operations can be taken without damaging the crop and Camacho-Cook teaches planting a cover crop after then a commodity crop is grown.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the precision agricultural system disclose in Egon and use it to plant a cover crop as taught by Camacho-Cook because cover crops are generally grown on a field between the times when a commodity crop is grown and cover crops help reduce nutrient loss and can help reduce soil erosion [Camacho-Cook ¶ 12], further knowing the precise location of the previously planted crop and the agricultural 
Egon also does not specifically disclose wherein the computer is configured to:
determine an absolute position of the tool based on the absolute position of the machine determined by the satellite positioning module and a geometric deviation of a center of the machine and a position of the tool of the agricultural revisiting machine . . . .
However, Miller teaches wherein the computer is configured to:
determine an absolute position of the tool based on the absolute position of the machine determined by the satellite positioning module and a geometric deviation of a center of the machine and a position of the tool of the agricultural revisiting machine [at least see Miller FIG. 3; ¶ 56 that teaches “The microprocessor (FIG. 1 (104)) receives GPS information (123) from the GPS antenna (FIGS. 1, 5 (100)) and parses the GPS information for latitude, longitude, and velocity (124).  The received GPS information gives the present location of the GPS antenna (FIGS. 1, 5 (100)) since that is the point of reception of the GPS signals.  The position of the lower end of the planter seed tube (FIG. 6 (146)) is determined by correcting for the received GPS information (125).  The corrections include correcting for the fore and aft errors caused by the difference in the mounting position of the GPS antenna (FIGS. 1, 5 (100)) relative to the lower end of the planter seed tube (FIG. 6 (146)), or seed disk when using a seed-metering unit, and correcting for situations when the vehicle on which the GPS antenna (FIGS. 1, 5 (100)) is mounted is being operated on a sloped surface, thereby tilting and moving the antenna horizontally.”].
And Egon also discloses compare the absolute position of the tool and an absolute position of a current revisiting point from among the plurality of revisiting points of a the revisiting plan [at least see Egon p. 2, clm 7 teaching that the target coordinates are compared with the actual positions determined by GPS], and
command the actuator to actuate the tool  based on a relative distance between the absolute position of the tool and the absolute position of the current revisiting point [at least see Egon p. 2 that discloses that in subsequent steps a device carrier moves through the rows of a field or Ackers, the GPS determines the actual position of the processing device while driving in real time and forwards to the control electronics to and wherein the processing tool is positioned and brought to the position at which the processing operations are carried out – the tool can be tracked on the position control so that when adjusted travel speed processing is performed only at designated location].
As a result, Egon discloses determining the true position of planted crops using a GPS which is stored then later used for subsequent processing of the same crops and Miller teaches determining the position of the lower end of a planter based on the offset from the GPS antenna location.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Egon by determining the location of the tool relative to the GPS antenna as taught by Miller in order to improve accuracy for planting or otherwise working an agricultural field when the working device is offset from the location of the system that is receiving the location signals.

As per Claim 3.
Egon in combination with Laurichesse, Camacho-Cook, and Miller discloses [t]he machine according to claim 1, and Egon further discloses wherein, a first plant species having been planted on the parcel, the tool  . . .  and each of the revisiting points of the plurality of revisiting points corresponds to a point of the parcel where {operations are carried out} [at least see Egon FIG. 1; pg. 2, ll. 9-18 which discloses that all plant positions of a field are stored in a file and in subsequent steps the GPS determines the actual position of the processing device and the processing tool is brought into position at which the processing operations are carried out], but Egon does not specifically disclose that the tool is a tool for sowing a seed of a second plant species or that each revisiting point is a point where a seed of the second species must be sown.
	However, Camacho-Cook teaches a tool for sowing a seed of a second plant species [at least see Camacho-Cook abstract; FIG. 19; ¶¶ 61, 79 which teaches an autonomous vehicle platform and system for selectively performing an in-season management task in an agricultural field while self-navigating between rows of planted crops and wherein the autonomous vehicle platform includes a seeding structure] a point where a seed of the second species must be sown [at least see Camacho-Cook ¶¶ 16, 17, 55, 56, 78, 79 which a vehicle for autonomously navigating between planted rows and simultaneously accomplishing in season management tasks such as seeding using a base map that details the precise location of individual plants].
As a result, Egon discloses determining the true position of planted crops using a GPS which is stored then later used for subsequent processing of the same crops and Camacho-Cook teaches an embodiment of an autonomous vehicle platform that includes a seeding structure configured to seed a cover crop under tall planted crops.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the crop processing tool disclosed in Egon with the seeding structure taught by Camacho-Cook because cover crops are generally grown on a field between the times when a commodity crop is grown and cover crops help reduce nutrient loss and can help reduce soil erosion [Camacho-Cook ¶ 12].

As per Claim 4.
 Egon in combination with Laurichesse, Camacho-Cook, and Miller discloses [t]he machine according to claim 1, and Egon further discloses wherein the computer is further configured to select the current revisiting point of the revisiting plan based on a journey followed by the machine through the parcel [at least see Egon pg. 2, ll. 10–18 which discloses that the GPS determines the actual position of the processing device while driving in real time and forwards it .

As per Claim 5.
Egon in combination with Laurichesse, Camacho-Cook, and Miller discloses [t]he machine according to claim 1, and Egon further discloses wherein the computer is further configured to determine and/or follow a journey allowing a movement of the machine through the parcel such that the tool can perform the revisiting operation for each revisiting point of the revisiting plan [at least see Egon pg. 2, ll. 10–18 which discloses that the GPS determines the actual position of the processing device while driving in real time and forwards it to the control electronics and the position of the plant is known by its coordinates and wherein the processing tool is brought into position, based on a target-actual value comparison, at which point processing operations are carried out].

As per Claim 6.
Egon in combination with Laurichesse, Camacho-Cook, and Miller discloses [t]he machine according to claim 5, and Egon suggests wherein the journey is determined under a constraint that, at all points of the journey, an imprint of the machine does not interfere with an imprint associated with a plant that has already been planted [at least see Egon FIGS. 1-2 disclosing that the vehicle drives between rows that are already planted and p. 2, ll. 4-5 disclosing that the object of the invention is not to damage the crop].
In addition, Camacho-Cook teaches wherein the journey is determined under a constraint that, at all points of the journey, an imprint of the machine does not interfere with an imprint associated with a plant that has already been planted [at least see Camacho-Cook abstract; ¶¶ 16, 17 which discloses a device which can autonomously self-navigate between the .
As a result, Egon discloses determining the true position of planted crops using a GPS which is stored then later used for subsequent processing of the same crops and Camacho-Cook teaches an autonomous vehicle that can navigated between planted rows on uneven terrain.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to size the vehicle disclosed in Egon to fit between the planted rows as taught by Camacho-Cook because of the recognized need in the art for a vehicle that can navigate between planted crops to accomplish tasks such as applying agricultural chemicals, mapping, soil sampling and seeding cover crops [Camacho-Cook ¶ 15].

As per Claim 8.
Egon in combination with Laurichesse, Camacho-Cook, and Miller discloses [t]he machine according to claim 1, but Egon does not specifically disclose wherein the satellite positioning module incorporates means for acquiring corrections broadcast by a network of reference stations.
	However, Laurichesse teaches this limitation [at least see Laurichesse abstract; ¶¶ 7, 8, 9–13, 19, 22, 78 which teaches that the internal satellite delay can be obtained from an internal or external database of the receiver or from a message broadcast by an SBAS satellite or sent by a radiotelephonic network or broadcast by terrestrial broadcasts].
As a result, Egon discloses determining the true position of planted crops using a GPS which is stored then later used for subsequent processing of the same crops and Laurichesse teaches a receiver for receiving first and second radio-navigation signals and a solution for the narrow band ambiguity based on satellite clocks and satellite orbits that are broadcast.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the GPS disclosed in Egon with the bi-frequency 

As per Claim 9.
Egon in combination with Laurichesse, Camacho-Cook, and Miller discloses [t]he machine according to claim 8, but Egon does not specifically disclose wherein the satellite positioning module is configured to implement Precise Point Positioning algorithm for processing radio navigation signals of the precise point positioning type with undifferentiated whole ambiguity resolution.
Applicant acknowledges that Laurichesse teaches this limitation.  See Spec. pg. 4, ll. 7–10 (“[f]or example, the module 40 is the precise, absolute and deviation-free satellite positioning module described in document WO 2008/125458.  This positioning module implements an algorithm called ‘PPP with whole undifferentiated ambiguity resolution’, where ‘PPP’ stands for ‘Precise Point Positioning’”).  Note: Laurichesse US 2010/0082252 A1 (Appl. No. 12/532514) is the U.S. National phase application of WO2008/125458.  
As a result, Egon discloses determining the true position of planted crops using a GPS which is stored then later used for subsequent processing of the same crops and Laurichesse teaches an algorithm for accurately determining location based on an algorithm.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the GPS disclosed in Egon with the bi-frequency radio-navigation signal receiver which combines the bi-frequency measurements as taught by Laurichesse in order to determine a more accurate location of a navigation receiver because code measurements from satellite signals are only accurate to one meter and phase 

As per Claim 12.
Egon discloses [a]n agricultural method for revisiting a parcel planted with a first species [at least see Egon l. 10], geographical points where plants of the first species were planted being known [at least see Egon l. 7], the method comprising:
	storing, buy a computer of an agricultural machine, a revisiting plan of the planted parcel [at least see Egon p. 2, ll. 7-9 disclosing that pant positions are stored in a file], wherein based on an agricultural operation to be performed during a revisiting operation and the geographical points where the plants of the first species were planted, the revisiting plan includes a plurality of geographical revisiting points [at least see Egon p. 2, ll. 10-13],
	wherein the agricultural machine includes the computer, an appropriate tool actuated automatically by an actuator and a dual-frequency receiver.  Note this wherein clause does not positively limit the step/act of storing because it merely reflects an intended apparatus for the storing step.
	Nonetheless, as Egon discloses wherein the agricultural machine includes the computer, an appropriate tool actuated automatically by an actuator and a . . . receiver [at least see Egon FIGS. 1-2 and associated text] and Laurichesse teaches the a dual-frequency satellite receiver [at least see Laurichesse ¶¶ 8–18, 31, 54; clm 16].
	revisiting the parcel using the agricultural machine equipped with the appropriate tool actuated automatically by an actuator and based on a command from the computer [at least see Egon p. 2, ll. 10-20];
	Note: equipped with the appropriate tool actuated automatically by an actuator and based on a command from the computer does not positively limit the step of revisiting because it simply reflects the apparatus that is performing the revisiting step/act.  
determining an absolute position of the agricultural machine based on data from the . . .  receiver, wherein the absolute position is precise to within a centimeter [at least see Egon FIG. 1; clm 1-2; pg. 2, ll. 7–12 which discloses that the exact position of the seed or plant is determined by a GPS reference station and held in a suitable geocentric coordinate system in the centimeter range and further discloses that in subsequent processing steps, a device carrier moves through the rows of a field, the GPS determines the actual position of the processing device while driving in real time].
Egon does not specifically disclose a dual frequency receiver.
However, Laurichesse teaches a dual frequency receiver [at least see Laurichesse ¶¶ 8–18, 31, 54; clm 16 which teaches that each satellite emits at least a first radio-navigation signal on a first frequency and a second radio-navigation signal on a second frequency that is distinct from the first, receiving the first and second radio-navigation signals by means of a reference receiver correcting for tropospheric delay and where ionospheric delay is eliminated by combing bi-frequency measurements].
	As a result, Egon discloses determining the true position of planted crops using a GPS which is stored then later used for subsequent processing of the same crops and Laurichesse teaches a receiver for receiving first and second radio-navigation signals and a method for combining the bi-frequency measurements to account for ionospheric delay.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the GPS disclosed in Egon with the bi-frequency radio-navigation signal receiver which combines the bi-frequency measurements as taught by Laurichesse in order to determine a more accurate location of a navigation receiver because code measurements from satellite signals are only accurate to one meter and phase measurements are ambiguous and must be resolved through differentiation [Laurichesse ¶¶ 4, 5]. 
Egon does not specifically disclose determining, by the computer of the agricultural machine, an absolute position of the tool based on the absolute position of machine and a geometric deviation of a center of the machine and a position of the tool of the agricultural revisiting machine.
However, Miller teaches this limitation [at least see Miller FIG. 3; ¶ 56 that teaches “The microprocessor (FIG. 1 (104)) receives GPS information (123) from the GPS antenna (FIGS. 1, 5 (100)) and parses the GPS information for latitude, longitude, and velocity (124).  The received GPS information gives the present location of the GPS antenna (FIGS. 1, 5 (100)) since that is the point of reception of the GPS signals.  The position of the lower end of the planter seed tube (FIG. 6 (146)) is determined by correcting for the received GPS information (125).  The corrections include correcting for the fore and aft errors caused by the difference in the mounting position of the GPS antenna (FIGS. 1, 5 (100)) relative to the lower end of the planter seed tube (FIG. 6 (146)), or seed disk when using a seed-metering unit, and correcting for situations when the vehicle on which the GPS antenna (FIGS. 1, 5 (100)) is mounted is being operated on a sloped surface, thereby tilting and moving the antenna horizontally.”].
As a result, Egon discloses determining the true position of planted crops using a GPS which is stored then later used for subsequent processing of the same crops and Miller teaches determining the position of the lower end of a planter based on the offset from the GPS antenna location.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Egon by determining the location of the tool relative to the GPS antenna as taught by Miller in order to improve accuracy for planting or otherwise working an agricultural field when the working device is offset from the location of the system that is receiving the location signals.
And Egon also discloses comparing the absolute position of the tool and an absolute position of a current revisiting point from among the plurality of revisiting points of a the revisiting plan [at least see Egon p. 2, clm 7 teaching that the target coordinates are compared with the actual positions determined by GPS], and
commanding, by the computer, the actuator to actuate the tool based on a relative distance between the absolute position of the tool and the absolute position of the current revisiting point [at least see Egon p. 2 that discloses that in subsequent steps a device carrier moves through the rows of a field or Ackers, the GPS determines the actual position of the processing device while driving in real time and forwards to the control electronics to and wherein the processing tool is positioned and brought to the position at which the processing operations are carried out – the tool can be tracked on the position control so that when adjusted travel speed processing is performed only at designated location],
wherein the revisiting operation is in a-the parcel where seeds/plants of the first species have been sowed/planted earlier and comprises [points at which post-planting occurs] [at least see Egon p. 2, ll. 10-20], but Egon does not specifically disclose a sowing/planting operation of seeds/plants of a second species.
However, Camacho-Cook teaches a sowing/planting operation of seeds/plants of a second species [at least see Camacho-Cook ¶¶ 12, 15, 79 that teaches planting cover crops on a field between the times when a commodity crop is grown].  
As a result, Egon discloses determining and storing the precise position of a plant or seed in a geocentric coordinate system so that subsequent farming operations can be taken without damaging the crop and Camacho-Cook teaches planting a cover crop after then a commodity crop is grown.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the precision agricultural system disclose in Egon and use it to plant a cover crop as taught by Camacho-Cook because cover crops are generally grown on a field between the times when a commodity crop is grown and cover crops help reduce nutrient loss and can help reduce soil erosion [Camacho-Cook ¶ 12], further knowing the precise location of the previously planted crop and the agricultural machine can be used to determine where the plant the cover crop and prevent damage to the commodity crop.

As per Claim 14.
Egon in combination with Laurichesse, Camacho-Cook, and Miller discloses [t]he method according to claim 12, and Egon further discloses . . . the revisiting points of the revisiting plan correspond to geographic points where {operations are carried out} [at least see Egon FIG. 1; pg. 2, ll. 9-–18 which discloses that all plant positions of a field are stored in a file and in subsequent steps the GPS determines the actual position of the processing device and the processing tool is brought into position at which the processing operations are carried out], but Egon does not specifically disclose wherein, the tool being a sowing tool  . . . where seeds of the second species must be sown . . .  {revisiting the parcel further comprises} sowing seeds of the second species at each of the revisiting points.
	However, Camacho-Cook teaches these limitations [at least see Camacho-Cook abstract; FIG. 19; ¶¶ 61, 79 which teaches an autonomous vehicle platform and system for selectively performing an in-season management task in an agricultural field while self-navigating between rows of planted crops and wherein the autonomous vehicle platform includes a seeding structure; ¶¶ 16, 17, 55, 56, 78, 79 which a vehicle for autonomously navigating between planted rows and simultaneously accomplishing in season management tasks such as seeding a cover crop using a base map that details the precise location of individual plants].
As a result, Egon discloses determining the true position of planted crops using a GPS which is stored then later used for subsequent processing of the same crops and Camacho-Cook teaches an embodiment of an autonomous vehicle platform that includes a seeding structure configured to seed a cover crop under tall planted crops.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the crop processing tool disclosed in Egon with the seeding structure taught by Camacho-Cook because cover crops are generally grown on a field between the 

As per Claim 16.
Egon in combination with Laurichesse, Camacho-Cook, and Miller discloses [t]he method according to claim 12, and Egon suggests, but does not specifically disclose further comprises determining an optimal revisiting journey that must be followed by the machine so that the tool performs a required agricultural operation, during which at all points of the journey, an imprint of the machine must not interfere with an imprint associated with a plant that has already been planted.
However, Camacho-Cook teaches these limitations [at least see Camacho-Cook abstract; ¶¶ 16, 17 which discloses a device which can autonomously self-navigate between the planted rows on the uneven terrain of an agricultural field while simultaneously accomplishing in-season management tasks].
As a result, Egon discloses determining the true position of planted crops using a GPS which is stored then later used for subsequent processing of the same crops and Camacho-Cook teaches an autonomous vehicle that can navigated between planted rows on uneven terrain.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to size the vehicle disclosed in Egon to fit between the planted rows as taught by Camacho-Cook because of the recognized need in the art for a vehicle that can navigate between planted crops to accomplish tasks such as applying agricultural chemicals, mapping, soil sampling and seeding cover crops [Camacho-Cook ¶ 15].

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Egon, Laurichesse, Camacho-Cook, and as applied to Claim 6 above, and further in view of Keller et al. US 2003/0187560 A1 (hereinafter “Keller”).

As per Claim 7.
Egon in combination with Laurichesse, Miller and Camacho-Cook discloses [t]he machine according to claim 6, but Egon does not specifically disclose wherein the imprint of the machine and the imprint associated with the plant that has already been planted are of the footprint or steric footprint type.
However, Keller teaches wherein the imprint of the machine . . . of the footprint or steric footprint type [at least see Keller FIG. 18; ¶ 98–100 which teaches a tractor towing a semi-autonomous implement for plant eradication mechanism wherein the tractor wheels travel between the plants and the implement wheels travel outside the plants] and 
the imprint associated with a plant that has already been planted are of the footprint or steric footprint type [at least see Keller FIG. 18; ¶ 102 which teaches that the digitized map includes information defining desired plant growth regions so as to aid in classifying the target as desired plant growth].  
As a result, Egon discloses determining the true position of planted crops using a GPS which is stored then later used for subsequent processing of the same crops and Keller teaches a digitized map of the a map of the previously planted field that includes information defining desired plant growth.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the digitized map of the previously planted field as taught by Keller in place of the stored plant positions of a planted field as disclosed in Egon in order to aid the semi-autonomous implement in classifying the target as desired plant growth or otherwise [Keller ¶ 102].

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Egon in view of Laurichesse and Miller as applied to Claim 12 above, respectively, and further in view of Anderson US 2012/0046837 A1 (“Anderson”) and Keller.

As per Claim 15.
Egon in combination with Laurichesse, and Miller discloses [t]he method according to claim 12, and Egon also discloses at least one revisiting step according to a revisiting plan extracted from the farming plan [at least see Egon pg. 2, ll. 4-18 which discloses that the GPS determines the actual position of the processing device while driving in real time and forwards it to the control electronics and the position of the plant is known by its coordinates and wherein the processing tool is brought into position, based on a target-actual value comparison, at which point processing operations are carried out wherein the exact positon of the seed or plant is determined].
Anderson also teaches at least one revisiting step according to a revisiting plan extracted from the farming plan [at least see Anderson FIG. 9-11; ¶¶ 126, 130, 132, 138, 147 which discloses an application plan that includes the plant location; wherein the application plan is used to identify the plant to be treated as well as the amount of resource to be applied to that plant; wherein the application plan is transmitted to the mobile utility vehicle for execution; and wherein the mobile utility vehicle includes a global positioning system to identify the location of the mobile utility vehicle with respect to other objects
Egon suggests but does not specifically disclose including a step for defining a farming plan for a parcel, a step for planting a first species according to a sowing plan extracted from the farming plan. 
However, Keller teaches these limitations [at least see Keller FIG. FIGS. 2A, 2B, 9A; ¶¶ 17–18, 25, 41–42, 47, 71, 72 which teaches the use of RTK GPS technology for micro crop rotation wherein the digital map is subdivided into rotation zones and wherein the planting location within zone is varied from planting period to planting period] . . . ;
As a result, Egon discloses determining the true position of planted crops using a GPS which is stored then later used for subsequent processing of the same crops and Keller teaches 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 





/KEVIN P MAHNE/Primary Examiner, Art Unit 3668